Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.

Specification
Amendment to the specification filed of 12 January 2022 is accepted. Applicant’s amendment to paragraph 48 to correct typographical error is acknowledged.

Drawings
Applicant’s addition of Figure 14B filed on 29 September 2021 in amendment to the drawing is accepted. 




Allowable Subject Matter
Claims 1-8, 12-13, 15, 17-23 and 25 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record does not teach or discloses “a radiation structure in a fan shape” and “a feed probe having a conductor sheet whose width gradually increases in a direction from the feedpoint to the radiation structure” as recited in independent claims 1, 12 and 18 respectively.
In an updated search, in the closes prior art of record related to Applicant’s invention, Lopez (US Pat. 7450082) in figures 1 and 2 teaches an antenna element 20 mounted in a polygonal ground plane 12. However, the antenna element 20 according to Lopez in not a radiating element connected to a feed point (as claimed), but a grounded parasitic element that requires other radiating structures to function as an antenna. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845